DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-20 are pending, with claims 1-5 and 15-20 are withdrawn from consideration as being directed to non-elected inventions.
Claim 10 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “quickly” in claim 6 is a relative term which renders the claim indefinite.
The term “quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “quickly” lacks specificity, and would not allow one of ordinary skill to determine meaning of the limitation “the oxygen absorber is configured to quickly absorb oxygen external to the combustion inhibiting device”.

Claims 7-9 and 11-14 are rejected to as being dependent on the rejected claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0248160) in view of Ward (GB 2 312 841) and in further view of Kim et al. (US Patent 7,488,546).
With regard to claim 6, Lee et al. teach the battery pack (400) of fig.5:

    PNG
    media_image1.png
    451
    382
    media_image1.png
    Greyscale
.

Fig.5a shows a package/container made of a membrane (92) of a material which is apt to melt in event of fires, wherein the package contains fire retardant material or fire extinguishing agent (60).
The material which is apt to melt in event of fires of Lee et al. is equivalent to the “material configured to at least partially melt if a temperature of the material is greater than a threshold temperature” in claim 6, and the package/container made of a membrane (92) of a material which is apt to melt in event of fires of Lee et al. is equivalent to the “enclosure of a combustion inhibiting device” in claim 6.
Lee et al. teach that the fire retardant material or fire extinguishing agent (60) may be NaHCO3 (par.0053). The specification of the instant application defines sodium hydrogen carbonate (NaHCO3) as oxygen absorber. NaHCO3 is configured to quickly absorb oxygen external to the combustion inhibiting device to inhibit combustion external to the combustion inhibiting device (see par.0055).
A package/container made of a membrane (92) and containing NaHCO3 implies that the first two steps in claim 6 have been performed.
3 is sealed.
Ward teaches a fireproof cabinet (abstract). The cabinet includes a closed container produced from a material which melts in the presence of a fire and contains a flame retardant material (second full paragraph on page 2, third full paragraph on page 3).
Kim et al. teach a battery pack including a fire-extinguishing device (abstract).The battery pack is constructed in a structure in which a fire extinguishing agent is stored in a container in a sealed state (column 2, lines 46-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make a sealed package/container made of a membrane (92) including NaHCO3 for the battery pack of Lee et al.
The sealing step is equivalent to the third step in claim 6.
Fig.5 of Lee et al. shows that the fourth step in claim 6 has been performed.
Therefore, a method of making the battery pack of Lee modified by Ward and Kim is equivalent to the method in claim 6 of the instant application.
With regard to claims 7 and 8, Ward teaches that the material which melts in the presence of extreme heat and holds the flame retardant is a plastic (third paragraph on page 3).  Plastics are considered non-porous materials, as evidenced in par.0010 of Robertson et al. (US 2012/0013684).

With regard to claim 9, Ward teaches that the flame retardant substance fills the tube which melts in the presence of extreme heat plastic (third paragraph on page 3).
With regard to claim 13, Kim et al. teach that a fire extinguishing safety device (300) comprises a fire extinguishing agent (330) sealed inside a film-shaped sheet (350)(fig.3, column 6, lines 29-39).
Fig.3 clearly shows that the film-shaped sheet (350) may form an enclosure, fire extinguishing agent (330) may be added inside the enclosure, and then film-shaped sheet (350) is added to an open side of the enclosure.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0248160) in view of Ward (GB 2 312 841) and in further view of Kim et al. (US Patent 7,488,546) as applied to claim 6 above, and further in view of Talaski (US Patent 5,374,169).
With regard to claims 11 and 12, Lee modified by Ward and Kim teach the method of claim 6 (see paragraph 6 above).
Ward teaches a closed tube comprising the fire retardant. The tube is made of material which melts in the presence of extreme heat, such as a plastic (third paragraph on page 3). 
Lee et al. Ward, and Kim et al. fail to teach that the sealing of a tube/package/container made of a material which is apt to melt in event of fires is done by the claimed methods.

Therefore, it would have been obvious to one of ordinary skill in the art before the foiling date of the claimed invention to seal the plastic container/package of Lee modified by Ward and Kim by heat-sealing or with a suitable adhesive.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0248160) in view of Ward (GB 2 312 841) and in further view of Kim et al. (US Patent 7,488,546) as applied to claim 6 above, and further in view of Hustad et al. (US Patent 5,443,154).
With regard to claim 14, Lee modified by Ward and Kim teach the method of claim 6 (see paragraph 6 above).
Kim et al. teach that a fire extinguishing safety device (300) comprises a fire extinguishing agent (330) sealed inside a film-shaped sheet (350)(fig.3, column 6, lines 29-39).
Lee et al. Ward, and Kim et al. fail to teach vacuum- sealing of a package made of a film-shaped sheets.
However, it is well-known that a package/container made from a film-like sheet may be vacuum-sealed (see column 2, lines 24-28 Hustad et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the foiling date of the claimed invention to seal the container/package made of film-shape sheets of Lee modified by Ward and Kim by vacuum-sealing.

Response to Arguments
Applicant’s arguments with respect to claims 6-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
-the rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot following the cancelation of the claim;
-the rejection of claims 6, 7, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by 36Ready.com (“Mylar Bags: Step-by-Step Instructions for Packing Food and Emergency Supplies”) is withdrawn following the applicant’s amendment to claim 6;
-the rejection of claims 6, 8, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Washburn (“Oxygen Absorbers”) is withdrawn following the applicant’s amendment to claim 6;
-the rejection of claims 6, 10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (JP 11-321931, with attached machine translation) is withdrawn following the applicant’s amendment to claim 6; and
-the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Reiss (US Patent 4,403,023) in view of Ito et al. (US 2002/0116807) is withdrawn following the applicant’s amendment to claim 6.
However, new grounds of rejection for claims 6-9 and 11-14 are shown in paragraphs 3-8 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANCA EOFF/Primary Examiner, Art Unit 1722